DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11, 13-17, 19-24, 26-30, 32-33, 35-36, 39-40 and 43-44 are pending and examined herein.

Improper Multiple Dependent Claims
Claims 21-23, 28-30, 32-33 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 19, or 26.  See MPEP § 608.01(n).  Accordingly, the Claims 21-23, 28-30, 32-33 are not been further treated on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 35-36, 39-40, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei (Scientific reports 6.1 (2016): 1-9).
Claim 1 is drawn to a method for ligating two nucleic acid molecules comprising ligating the first nucleic acid molecule comprising a first overhang of at least one nucleotide in length at a first end to the second nucleic acid molecule capable of forming a stem-loop structure with an overhang of at least one nucleotide at the complementary overhangs to form a single nucleic acid molecule, wherein the overhang of the second nucleic acid molecule is complementary to the first overhang of the first end of the first nucleic acid molecule.
Regarding claim 1, Wei disclosed a method of ligating two nucleic acid molecules, wherein the first nucleic acid molecule has an overhang, the second nucleic acid molecule has an complementary overhang and a stem-loop of more than one nucleotide (Fig. 1A).
Therefore, claim 1 is anticipated by Wei.
Regarding claim 3, Wei disclosed that the second nucleic acid molecule comprises a defined sequence (designed hairpin, p. 2, 5th paragraph; for example).
Regarding claim 4, it should be noted that the “tag sequence, barcode sequence and/or a linking sequence” are intended uses. Structurally they could be any sequence. Therefore, claim 4 is anticipated by Wei.
Regarding claims 35-36, 39-40, Wei disclosed the kit, as in the multiple nucleotide molecules, as cited above.

Claims 1-6, 35-36, 39-40,  and 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang (Bio-protocol 7.15 (2017): e2425-e2425).
Claim 1 is summarized above.
Claim 2 is drawn to a method for ligating three nucleic acid molecules comprising: (i) providing a first nucleic acid molecule comprising a first overhang of at least one nucleotide in length at a first end and a second overhang of at least one nucleotide of at least one nucleotide in length at its other (or second) end; wherein the first overhang and the second overhang have different sequences and/or are not complementary to each other; 
(ii) providing a second nucleic acid molecule capable of forming a stem-loop structure with an overhang of at least one nucleotide; wherein the overhang of the second nucleic acid molecule is substantially complementary to the first overhang of the first end of the first nucleic acid molecule; and also providing a third nucleic acid molecule capable of forming a stem-loop structure with an overhang of at least one nucleotide; wherein the overhang of the third nucleic acid molecule is substantially complementary to the second overhang of the second end of the first nucleic acid molecule; and wherein the overhang of the second nucleic acid molecule and the overhang of the third nucleic acid molecule have different sequences and/or are not complementary to each other; and 
(iii) ligating the first overhang at the first end of the first nucleic acid molecule to the overhang of the second nucleic acid molecule and also the second overhang of the second end of the first nucleic acid molecule to the overhang of the third nucleic acid molecule to form a single nucleic acid molecule.
Regarding claims 1-2, Jiang disclosed a method of ligating two or three nucleic acid molecules, the first having an overhang at either end, the second and third molecule each having complementary overhangs at their ends and each has a stem-loop structure, and the molecules are ligated to form a single molecule. See Fig. 2 and the capture below:



    PNG
    media_image1.png
    530
    738
    media_image1.png
    Greyscale


Regarding claims 3-6, Jiang disclosed that all three molecules are of specific/predetermined sequences: the “first” molecule, i.e. the “transcription unit” of Fig. 2, as defined in Table 1 (p. 6), the second and/or third, as exemplified in p. 2, item 17.
Since Jiang disclosed these plurality of nucleic acid molecules and other components, Jiang disclosed the molecules and kits of claims 35-36, 39-40,  and 43-44.
Claims 1-6, 9, 11, 13, 15-17, 19,  24,  and 43-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN104212791A (2014; supplemented in the IDS of 2020/04/24). 
CN104212791A discloses a method of gene synthesis by ligating at least two nucleic acid molecules. In particular, CN104212791A discloses:
- Providing a first double-stranded nucleic acid molecule comprising a first and second overhang of 2-10 nucleotides (nt), the first nucleic acid may be obtained by annealing two single-stranded nucleic acids (Paragraphs [0010], [0063]; Figure 2c);
- Ligating the first nucleic acid molecule to second and third nucleic acid molecules. Each second and third nucleic acid molecules having defined sequences and capable of forming stem-loop structures with overhangs, such that each of the second/third nucleic acid molecules are ligated at complementary overhangs of the first nucleic acid molecule to form a single nucleic acid molecule. Whilst not explicitly mentioned, each overhangs in the first nucleic acid molecule are different because CN104212791A discloses that each of the second/third nucleic acid molecules have different overhangs (Paragraphs [0012]-[0013], [0016], Figures 1 and 2d-2e);
- The second/third nucleic acids of CN104212791A implicitly comprise at least a linking sequence (the "loop" portion of the stem-loop structure). Furthermore, since parts of the stem-loop structure are integrated into the final ligated product, it is considered that the second/third nucleic acids contain some coding regions and noncoding regions.
CN104212791A further discloses:
- Using the ligated nucleic acid as a template for amplification to produce an amplicon (Paragraph [0014],Figure 2f);
- Performing a ligation to join the amplicon with one or more similarly-produced nucleic acid molecules to form a circular assembly (Paragraphs [0012]-[0016], Figures 2c-2g and Figure 3);
It is noted that while CN104212791A does not explicitly disclose that the concatemer of nucleic acid molecules are substantially the same sequence, the method would inherently be capable of assembling any combination of nucleic acids, including nucleic acid molecules of substantially the same sequence differing only by its overhangs.
Therefore, Claims 1-6, 9, 11, 13, 15-17, 19,  24,  and 43-44 are anticipated by the prior art.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (Bio-protocol 7.15 (2017): e2425-e2425) in view of Ranjan (Analytical Biochemistry 402 (2010) 91–92).
Claims 9 and 11 are drawn to the method of claim 1 or 2, respectively, wherein the number of nucleotides in each of the overhangs are 1, 2 or 3.
As discussed above, Jiang teaches the method of claim 1 or 2, but the number of nucleotides in the overhangs are 4.
Ranjan teaches efficient ligation and cloning of DNA fragments with 2-bp overhangs, the processes of making and ligating 2-nucleotide overhangs.
It would have been prima facie obvious for a person having ordinary skill in the art to have modified the methods of Jiang with the 2-bp overhangs of Ranjan, and arrived at the instantly claimed invention. The PHOSITA would have been motivated to do so given the improved ease and efficiency of Ranjan.  The PHOSITA would have had reasonable expectation of success given the teachings and success of Jiang and Ranjan.

Claims 7-8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (Bio-protocol 7.15 (2017): e2425-e2425) in view of Phosphorothioate-based BioBrick cloning (Potsdam) Standard, Document Version 1.0, October 26, 2012.
Claims 7-8 and 26 are drawn to the method of claim 1 or 2, respectively, wherein a double-stranded nucleic acid template is amplified with primer pair to produce an amplicon; and chemically cleaving the amplicon to produce the overhangs of at least one nucleotide in length.
As discussed above, Jiang teaches the method of claim 1 or 2, wherein the amplicons are digested with restriction enzymes to create the overhangs. Jiang does not teach the step of chemically cleaving the amplicon to produce the overhangs.
“Phosphorothioate-based BioBrick cloning (Potsdam) Standard” (“Standard”, hereinafter), teaches, in the art of gene assembly, the use of iodine to cleave phosphorothioate bonds as an effective alternative to restriction enzyme cleavage. In particular, “Standard” suggests that cloning with restriction enzymes is frequently impaired by multiple occurrences of the desired recognition sites and often introduces unnecessary sequences as cloning artifacts, and that the iodine cleavage method can efficiently cleave defined 3' overhangs (Abstract). 
Thus, it would be prima facie obvious to the skilled person to combine the teachings of Jiang with the “Standard” and arrived at the instantly claimed invention. The PHOSITA would have been motivated to do so given the advantage of chemical cleavage over restriction digestion as taught in the “Standard”.  The PHOSITA would have had reasonable expectation of success given the teachings and success of Jiang and the “Standard”.
Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over CN104212791A (2014) in view of Phosphorothioate-based BioBrick cloning (Potsdam) Standard, Document Version 1.0, October 26, 2012.
 As discussed above, CN104212791A  teaches the method of claim 1, 13, and 19,  but does not teach the step of chemically cleaving the amplicon to produce the overhangs.
“Phosphorothioate-based BioBrick cloning (Potsdam) Standard” (“Standard”, hereinafter), teaches, in the art of gene assembly, the use of iodine to cleave phosphorothioate bonds as an effective alternative to restriction enzyme cleavage. In particular, “Standard” suggests that cloning with restriction enzymes is frequently impaired by multiple occurrences of the desired recognition sites and often introduces unnecessary sequences as cloning artifacts, and that the iodine cleavage method can efficiently cleave defined 3' overhangs (Abstract). 
Thus, it would be prima facie obvious to the skilled person to combine the teachings of CN104212791A with the “Standard” and arrived at the instantly claimed invention. The PHOSITA would have been motivated to do so given the advantage of chemical cleavage over restriction digestion as taught in the “Standard”.  The PHOSITA would have had reasonable expectation of success given the teachings and success of CN104212791A and the “Standard”.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/            Examiner, Art Unit 1663